Citation Nr: 1434821	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  14-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



 
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1987 to July 1987, and had active service from August 1991 to November 1991 and from October 1992 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of  the RO.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the July 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.



FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have had its clinical onset due to the Veteran's exposure to hazardous noise levels incident to his duties during service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Generally, to prove service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that there is a current disability as a March 2012 VA audiological examination provided a diagnosis of bilateral sensorineural hearing loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Second, the Board finds that the evidence of record shows in-service noise exposure and diminished hearing, bilaterally.  The Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was a motor transport operator during service.  In fact, an October 1992 in-service audiogram conceded that the Veteran was, "routinely exposed to hazardous noise."  

Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  

Additionally, in September 2011, the Veteran submitted a statement regarding his in-service exposure to acoustic trauma.  He stated that "[he] was a 88m motor transport operator, exposed to noise from vehicles driven, also motor pool was next to runway in Saudi Arabia with aircraft continuously taking off."  

The Board finds this statement competent, credible, and probative of the presence of in-service noise exposure during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Moreover, regarding the left ear specifically, in a November 1991 in-service audiogram, the Veteran exhibited a left ear hearing loss disability as he had 50 decibels at 4000 Hertz.  

The Veteran's service audiograms since November 1991 have consistently demonstrated a left hear hearing loss disability.  In a May 1992 audiogram the Veteran showed a left hear hearing loss disability of 55 decibels at 4000 Hertz.  

Next, the Veteran's October 1992 audiogram results reflect a left hear hearing loss disability of 60 decibels at 4000 Hertz.  Subsequently, the Veteran's February 1993 audiogram documents a continued left hear hearing loss disability of 45 decibels at 4000 Hertz.

Finally, the Veteran's July 2011 claim indicates that he experienced bilateral hearing loss since November 1991, while he was in service.  The Board finds this statement to be both competent and credible regarding his diminished hearing in both ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374; Layno, 6 Vet. App. at 469-70; Caluza, 7 Vet. App. at 511.  

The Board recognizes that there are unfavorable VA opinions of record dated in March 2012 and May 2012.  In the March 2012 VA opinion, the examiner only considered the period of service from 1992-1994.  However, this opinion is inadequate as the examiner failed to consider all the periods of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In the May 2012 VA opinion, the examiner noted that the Veteran had "pre-existing hearing loss in the left at entrance (Nov 1999)."  This statement is not factually accurate as this was after the Veteran's period of active service.  

Therefore, the Board finds this opinion is based on an inaccurate factual premise and has no probative value on the question of whether hearing loss was incurred in service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  

Accordingly, based on a review of the entire record, the evidence is found to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset following his noise exposure during service.  See Shedden, 381 F.3d at 1167.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals




Department of Veterans Affairs


